DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed January 10, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicants election of SEQ ID NO: 1 (PTK2B) as the target sequence and the corresponding primers/probes is reiterated for the record. 
	Claims 1, 3-5, 11, 16-17, 19-21, 23, 31-37, 39, 45-47, 52, and 57 are currently pending. 
Claims 34-36, 45-47, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (either a nonelected invention or a nonelected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims require determining an absolute amount of cell free DNA molecules comprising a target sequence with a methylation status, wherein the absolute amount of cell free DNA molecules is correlated with the location of metastasis. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “detecting” the location of the metastasis as the first non-cancer tissue. The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” the location of the metastasis by thinking about the absolute amount of cell free DNA molecules. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:

An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions, the claims recite the steps of (a) obtaining cell-free DNA molecules from a first biological sample of the subject having primary cancer; (b) performing an assay on the cell-free DNA molecules to determine, using a computer, a methylation status of a target sequence in the cell-free DNA molecules; and (c) determining, by the computer system,  an absolute amount of cell-free DNA molecules from the first biological sample comprising the target sequence with the methylation status. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept

The steps are recited at a high level of generality. Obtaining cell-free DNA molecules from a sample of cancer patient in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. The step of performing an assay on the cell free DNA molecules to determine the methylation status of a target sequence and determining an absolute amount of cell free DNA molecules in the sample having the methylation status is recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., a mere data gathering step necessary to use the correlation. The claims do not require performing any specific laboratory techniques. The claims do not require the use of any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches:
any method known to a skilled artisan, such as, but not limited to, isolation by micro well plates, capillaries, oil emulsion, and arrays of miniaturized chambers. The digital PCR reaction can be performed using any known techniques in the art, such as, microfluidics-based, or emulsion-based, e.g. BEAMing (Dressman et al. Proc Natl Acad Sci USA 2003; 100: 8817-8822).

[0067] The methods provided herein, e.g. use of digital PCR technique, can allow the direct determination of the actual number of the target DNA molecules without the need of calibrators. Other technologies, such as certain sequencing-based methods, such as, but not limited to, bisulfite sequencing and non-bisulfite-based methylation-aware sequencing using the PacBio sequencing platform, can determine the relative or fractional concentration of the DNA from the target tissues in relation to other tissues. The absolute amount can refer to an absolute count of DNA molecules, or in some cases, can also refer to a concentration of DNA molecules, e.g., number, mole, or weight per volume, e.g., copies/mL, mole/L, or mg/L. The analysis of the absolute amount as provided herein can be useful in scenarios when increased amounts of DNA would be released from more than one type of tissues. 

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Dor teaches a method of detecting death of a tissue in a subject comprising determining whether cell-free DNA comprised in a fluid sample of the subject is derived from the tissue, wherein the determining is effected by ascertaining the methylation status of at least four methylation sites on a continuous sequence of the cell-free DNA, wherein a methylation status of each of the at least four methylation sites on the continuous sequence of the DNA characteristic of the tissue is indicative of death of the cell type or tissue (para 0008). Dor teaches that the ascertaining is effected by: (a) contacting the DNA in the sample with bisulfite to convert demethylated cytosines of the DNA to uracils;  (b) amplifying the continuous sequence of DNA using oligonucleotides that hybridize to a nucleic acid sequence adjacent to the first and last of the at least four methylation sites on the continuous 

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC,
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101. In the response the Applicants argue that the claims are not “directed to” a judicial exception.  Applicants argue that Claim 1 recites a method that “improves another technology or technical field,” namely, improvements to technology for detecting the location of a metastatic cancer spread that originated from a primary cancer tissue. 
This argument has been reviewed but is not persuasive. Herein the “technology” used by the claim is detecting the methylation status of a target sequence in a cfDNA molecule.  The additional elements cited by the Applicants, do not improve the technology of detecting the methylation status of a target sequence in a cfDNA molecule and do not improve any other technology.  The additional elements cited by the Applicants, do not make the technology of detecting the methylation status of a target sequence in a cfDNA molecule work better and do not make any other technology work better. Instead, the improvement is an improvement on the judicial exception. Here, the judicial the exception is the relationship between the absolute amount of cell free DNA molecules and the location of metastasis. This exception does not 
The Applicants further argue that the claims recite significantly more than the judicial exceptions. They argue that the recited combination of steps is not routine or conventional.  They argue that the claims are not recited in a generic manner. 
These arguments have been fully considered but are not persuasive.  For the reasons discussed above the claims are recited at a high level of generality.  The claims do not recite any limitations that distinguish the recited steps from well understood, routine, and conventional activities.  The specification itself teaches that the individual steps can be performed using methods routine and conventional in the art. The prior art of Dor teaches that the combination of steps was also known in the prior art.  The rejection is maintained. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 11, 16-17, 19-21, 23, 31-33, 37, 39, and 57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1, 3-5, 11, 16-17, 19-21, 23, 31-33, 37, 39, and 57 are rejected over the recitation of the phrase “the first methylation status” in claims 1 step c, 11, and 20. There is insufficient antecedent basis for this limitation in the claim because although the claim previously refers to a “methylation status” it does not refer to a “first methylation status”.
Claims 1, 3-5, 11, 16-17, 19-21, 23, 31-33, 37, 39, and 57 are rejected as being indefinite.  The claims require cell-free DNA molecules from (i) the primary tissue; (ii) a first non-cancer tissue; and (iii) a second non-cancer tissue. The final step of the claim requires detecting the location of the metastasis as the first non-cancer tissue.  This recitation is confusing because if metastasis is present in the first non-cancer tissue, then the first non-cancer tissue isn’t really a non-cancer tissue.  Clarification is requested. 


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3-5, 11, 16-17, 19, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dor (US 2017/0121767 Pub 5/4/2017) in view of Lo (US 2014/0080715 Pub 3/20/2014).
Regarding Claim 1 Dor teaches a method of detecting death of a tissue in a subject comprising determining whether cell-free DNA comprised in a fluid sample of the subject is derived from the tissue, wherein the determining is effected by ascertaining the methylation status of at least four methylation sites on a continuous sequence of the cell-free DNA, wherein a methylation status of each of the at least four methylation sites on the continuous sequence of the DNA characteristic of the tissue is indicative of death of the cell type or tissue (para 0008). Dor teaches that the ascertaining is effected by: (a) contacting the DNA in the sample with bisulfite to convert demethylated cytosines of the DNA to uracils;  (b) amplifying the continuous sequence of DNA using oligonucleotides that hybridize to a nucleic acid sequence adjacent to the first and last of the at least four methylation sites on the continuous sequence of the DNA; and  (c) sequencing the continuous sequence of DNA (para 0029-0032). Dor teaches that the sample comprises cell free DNA which derived from a second tissue which is non-identical to the tissue 
Regarding Claim 3 Dor teaches a method of isolating cell free DNA molecules (para 0251). 
Regarding Claim 4 Dor teaches isolating the cell- free DNA molecule comprising the target sequence in an oil emulsion (para 0278).
Regarding Claim 5 Dor teaches  hybridizing the cell-free DNA molecule comprising the target sequence to a probe, and wherein the probe hybridizes to the target sequence when a methylation site of the target sequence is methylated in the first biological sample, or the probe hybridizes to the target sequence when a methylation site of the target sequence is unmethylated in the first biological sample (para 0289-0290).
Regarding Claim 11 Dor teaches amplifying the cell-free DNA molecule using a pair of primers, wherein an affinity of hybridization of at least one primer of the pair of primers to the target sequence depends on the first methylation status of the target sequence, and wherein (i) the 
Regarding Claim 16 Dor teaches a method wherein the assay comprises bisulfite conversion of unmethylated cytosine residues in the cell-free DNA molecule to uracil (para 0030).
Regarding Claim 17 Dor teaches that ascertaining the methylation status of at least four methylation sites on cfDNA comprises sequencing (paras 0029-0032).  Dor discloses numerous sequencing methods that can be used (para 0276).  These methods are considered to be “methylation aware sequencing” methods because they are sequencing methods that are capable of identifying if one or more sites of a nucleic acid molecule are methylated. 
Regarding Claim 19 Dor teaches a method wherein the target sequence comprises at least 5 methylation sites (para 0020).
Regarding Claim 37 Dor teaches a method wherein the primary cancer is 
lung cancer (Example 9). 
Dor teaches that when the amount of cell free DNA derived from the tissue is above a predetermined level, it is indicative that there is a predetermined level of cell death.  When the level of cell death is above a predetermined level, it is indicative that the subject has a disease or pathological state (para 0312). However Dor does not teach a method wherein the absolute 
However Lo teaches that tumor-derived cells invade and metastasize to adjacent or distant organs. The invaded tissues or metastatic foci contribute DNA into plasma as a result of cell death. By analyzing the methylation profile of DNA in the plasma of cancer patients and detecting the presence of tissue-specific methylation signatures, one could detect the types of tissues that are involved in the disease process. This approach provides a noninvasive anatomic scan of the tissues involved in the cancerous process to aid in the identification of the organs involved as the primary and metastatic sites. Monitoring the relative concentrations of the methylation signatures of the involved organs in plasma would also allow one to assess the tumor burden of those organs and determine if the cancer process in that organ is deteriorating or improving or had been cured. For example, if a gene X is specifically methylated in the liver, then metastatic involvement of the liver by a cancer (e.g. colorectal cancer) will be expected to increase the concentration of methylated sequences from gene X in the plasma (para 0348).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dor by comparing an absolute amount of cell free DNA comprising a target sequence with a first methylation status to a reference amount for one or more subjects without metastasis in the first non-cancer tissue and then diagnosing the location of the metastasis as being in the first non-cancer tissue as suggested by Lo.   In the instant case Lo teaches that if a gene X is specifically methylated in the liver, then metastatic involvement of the liver by a cancer (e.g. colorectal cancer) will be expected to increase the concentration of methylated sequences from gene X in the plasma (para .
 
8.	Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dor (US 2017/0121767 Pub 5/4/2017) in view of Lo (US 2014/0080715 Pub 3/20/2014) as applied to claim 1 and in further view of Chiu (US 2016/0017419 Pub 1/21/2016).
	The teachings of Dor and Lo are presented above. 
	The combined references do not teach a method wherein the first methylation status comprises methylation density for individual sites within the target sequence (clm 20). 
However Chiu teaches that the "methylation density" of a region is the number of reads at sites within the region showing methylation divided by the total number of reads covering the sites in the region. The sites may have specific characteristics, e.g., being CpG sites. Thus, the "CpG methylation density" of a region is the number of reads showing CpG methylation divided by the total number of reads covering CpG sites in the region (e.g., a particular CpG site, CpG 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dor and Lo by determining the methylation density for individual sites within the target sequence as suggested by Chiu.  In particular Chiu teaches that the "methylation density" of a region is the number of reads at sites within the region showing methylation divided by the total number of reads covering the sites in the region. Based on the teachings of Chiu it was well known in the art to determine the methylation density as a means for determining the methylation level of a marker.  As such one of skill in the art would have been motivated to use well known methods for analyzing methylation aware sequencing data. 
 The combined references not teach a method wherein the target sequence comprises a higher methylation density in the first non-cancer tissue than in the primary tissue and in the one or more second non-cancer tissue (clm 21).  The combined references not teach a method wherein the target sequence comprises a methylation density in the first non-cancer tissue that is more than 50%, and wherein the target sequence comprises a methylation density in the primary tissue and in the one or more second non-cancer tissue that is less than 20% (clm 23). 
However Chiu discloses criteria for selecting tissue specific methylation markers.  Chiu teaches it is desirable for a methylation marker to have a particularly different methylation level 

    PNG
    media_image1.png
    177
    312
    media_image1.png
    Greyscale

Chiu teaches that Marker 5 has a low variability in methylation density across the liver, heart and lung. Their methylation densities vary from 10% to 14%. However, the methylation density of colon is 80%. This marker would be particularly useful for determining the contribution of the colon in the DNA mixture.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dor and Lo by selecting a tissue specific methylation marker that comprises a methylation density in the first non-cancer tissue that is more than 50%, and wherein the target sequence comprises a methylation density in the primary tissue and the second non-cancer tissue that is less than 20% as suggested by Chiu.  In particular Chiu teaches that it is desirable for a methylation marker to have a particularly different methylation level in a particular tissue when compared with those from most or all of the other tissues. Thus one of skill in the art would have been motivated to select a marker that comprises a methylation density in the first tissue that is more than 50%, and wherein the target sequence comprises a methylation density in the second tissue that is less than . 
	

9.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over by Dor (US 2017/0121767 Pub 5/4/2017) in view of Lo (US 2014/0080715 Pub 3/20/2014) as applied to claim 1 and in further view of Vietsch (Cancer Genetics 218-219 (2017) pages 39-50).
	The teachings of Dor and Lo are presented above.
	The combined references do not teach a method further comprising determining a classification of the primary cancer in the first non-cancer tissue, which comprises assessing cell-free nucleic acid molecules from a second biological sample from the subject, and wherein the assessing comprises determining a single polymorphism (SNP) profile of the cell-free nucleic acid molecules from the second biological sample (clm 39).
	However  Vietsch teaches circulating cell-free DNA (ccfDNA) can be used to approximate the mutational makeup of cancer lesions and can serve as a marker for monitoring disease progression at the molecular level without the need for invasively acquired samples from primary or metastatic lesions. This potential for molecular analysis makes ccfDNA attractive for the study of clonal evolution and for uncovering emerging therapeutic resistance or sensitivity. We assessed ccfDNA from colon and pancreatic adenocarcinoma patients using next generation sequencing of 56 cancer-associated genes at the time of primary resectable disease and metastatic progression and compared this to the mutational patterns of the primary tumor. 28%–47% of non-synonymous mutations in the primary tumors were also detected in the ccfDNA 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dor and Lo by further assessing cell free nucleic acid molecules from a second biological sample from the subject wherein the assessing comprises determining a single polymorphism (SNP) profile of the cell-free nucleic acid molecules from the second biological sample as suggested by Vietsch.  One of skill in the art would have been motivated to look for mutations in cell free DNA of a patient with metastatic progression for the benefit of being able to monitor disease progression at the molecular level without the need for invasively acquired samples from primary or metastatic lesions.

10.	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over by Dor (US 2017/0121767 Pub 5/4/2017) in view of Lo (US 2014/0080715 Pub 3/20/2014) as applied to claim 1 and in further view of Guan (Acta Pharmaceutica Sinica B 2015, 5(5):402-418).
	The teachings of Dor and Lo are presented above.
	The combined references do not teach a method further comprising administering a treatment to the subject effective to treat the metastasis, wherein the treatment is selected from the group consisting of: chemotherapy, radiation therapy, surgical removal of tumor tissues, immunotherapy, hormone therapy, and stem cell therapy.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dor and Lo by administering chemotherapy or radiation to a subject with cancer metastasizes as suggested by Guan.  One of skill in the art would have been motivated to treat the patient with chemotherapy or radiation because these were the treatments that were conventionally used in the art to treat metastasis. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634